TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 22, 2014



                                     NO. 03-14-00210-CV


                                Lakeshia R. Howell, Appellant

                                               v.

                                   Peter Donnelly, Appellee




          APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 2, 2014. Having reviewed

the record, the Court holds that Howell has not prosecuted her appeal and did not comply with a

notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Howell shall pay all costs relating to this appeal, both in this Court and the court

below.